Citation Nr: 0427914	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-00 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to the service-connected residuals of 
a crush injury to the left leg.

2.  Entitlement to an increased rating for residuals of a 
crush injury to the left leg, currently rated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from May 1944 to May 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for a back 
disability, secondary to the service-connected residuals of a 
crush injury to the left leg; and denied an increased rating 
for residuals of a crush injury to the left leg.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) was 
signed into law in November 2000.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  

VA must ensure strict compliance with the notice provisions 
of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  A 
review of the file reveals that the veteran has not been 
provided the notice required by VCAA with regard to his claim 
for an increased rating for residuals of a crush injury to 
the left leg.  The letter sent to the veteran in March 2001 
pertained only to the claim for secondary service connection 
and did not discuss the evidence required to substantiate the 
claim for an increased rating for the veteran's service-
connected disability.  

Additionally, at his personal hearing before the undersigned 
Veterans Law Judge at the RO in May 2004, the veteran 
testified that his daughter had faxed a medical opinion from 
one of his physicians to the RO to be associated with the 
file.  However, it does not appear that the document has been 
included with the record.  The veteran also testified that he 
had received private and VA treatment for his back 
disability.  Pursuant to the VCAA, VA has a duty to assist 
the veteran in obtaining all identified evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103A).  
Accordingly, an attempt to obtain the evidence identified by 
the veteran should be made.  Finally, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Here, the Board finds that an opinion as to the 
etiology of the veteran's currently diagnosed back disability 
is required in order the make a decision on the claim for 
secondary service connection.  

Accordingly, this appeal is REMANDED to the RO for the 
following:  

1.  Ensure that all VCAA notice 
obligations pertaining to the claim for 
an increased rating for residuals of a 
crush injury to the left leg have been 
satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Charles v. Principi, 16 Vet. App. 
370 (2002), 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and 38 C.F.R. 
§ 3.159.  Specifically, the veteran 
should be informed of the information and 
evidence required to substantiate the 
claim for an increased rating, and 
advised of the division of 
responsibilities between him and VA in 
obtaining evidence in support of the 
claim.  He should also be requested to 
send any evidence in his possession, 
pertinent to the appeal, to VA.

2.  The veteran should be provided 
another opportunity to submit a copy of 
the medical statement that he testified 
his daughter had faxed.  

3.  Contact the veteran and request the 
names and addresses of all medical care 
providers who have treated the veteran 
for a back disability and residuals of a 
crush injury to the left leg.  After 
securing any necessary releases, the RO 
should obtain these records.  

4.  After all available records have been 
associated with the file, the veteran 
should be afforded an appropriate VA 
examination to ascertain the etiology of 
the veteran's currently diagnosed back 
disability and the severity of the 
service-connected left leg disability.  
The claims folder should be made 
available to the examiner for review 
before the examination.  After a thorough 
examination, and a review of the record, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's currently 
diagnosed back disability is proximately 
due to or aggravated by the service-
connected residuals of a crush injury to 
the left leg, or any incident of service.  

The examiner should also describe the 
nature and severity of the service-
connected impairment of the left leg as a 
result of the crush injury in service.  
Specifically, to the extent possible, the 
examiner should distinguish between 
symptomatology associated with the crush 
injury and symptomatology that may be 
associated with his back disability.  

5.  After the above has been 
accomplished, the RO should readjudicate 
the claims for service connection for a 
back disability, to include as secondary 
to the service-connected residuals of a 
crush injury to the left leg, and an 
increased rating for residuals of a crush 
injury to the left leg.  If either 
determination remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
allowed an appropriate period of time for 
a response.  Thereafter, the case should 
be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


